Per Curiam,
This appeal is from the order of the court below discharging a rule to open a judgment. The disputed facts were developed on depositions and, after argument before the court, in a carefully considered opinion reciting material facts it was held, that the defendant had not adduced sufficient proof to warrant the court in submitting the case to a jury. An application of this character is addressed to the sound discretion of the court, and on an appeal to an appellate court the question is whether there has been the proper exercise of that discretion by *81the court below. This discretion, of course, must be a sound, judicial one, and to sustain a judgment it must be exercised upon the facts and circumstances before the court after they have been heard and duly considered: Mullet’s Exr. v. Hensel, 7 Pa. Superior Ct. 524; Huntingdon County App., 11 Pa. Superior Ct. 386; Colquhoun v. Manf. Co., 62 Pa. Superior Ct. 85; Rishel v. Crouse, 162 Pa. 3; Young v. Keim, 34 Pa. Superior Ct. 337.
After a careful examination of the testimony we adopt the conclusions of fact and law as exhibited in the opinion of the court filed, and the judgment is affirmed.